Garnett, P. J. The facts in this case are set out in the opinion of this court filed at this term in Dumond v. Merchants National Bank. On those facts the court below, in this suit of appellee against appellant, found the issues for appellee and rendered judgment accordingly. The decision in Drovers national Bank v. O’Hare, 119 Ill. 646, we regard as controlling authority in this case. The fault of the Drovers Bank was in wrongfully delivering O’Hare’s money to the northwestern national Bank. Here the fault of the Stock Yards Bank was in depositing the money of Dumond with the Merchants national Bank, without preserving its identity in pursuance of instructions which were entirely plain. Having accepted the money with the instructions it should have pursued the course marked out for it. If there is any substantial distinction between this case and the Drovers Bank case, we fail to perceive it. Judgment affirmed. Gaby, J., took no part in this case.